Title: From Thomas Jefferson to Robert Greenhow, 24 July 1825
From: Jefferson, Thomas
To: Greenhow, Robert


Dear Sir
Monticello
July 24. 25.
I have duly recieved your favor of the 18th and, according to the request expressed in it, now inclose you a hand-bill which will give the information wished for by the gentlemen who propose to send their sons to our University. we have great reason to be satisfied so far with the success of the principle we adopt for the government of the Institution. we recieve and treat our students as gentlemen and friends. they meet us gratefully on that ground and endeavor to merit and to cherish the respect we manifest for them. two thirds of them are 19. years of age and upwards. they can need no government, but of their own discretion. and their example soon fashions the younger third. altho’ somewhat upwards of 100. now, and increasing daily, we have had no occasion as yet even to form our board of Censors, on whom we shall chiefly rely for the preservn of order. it is agreed by all who judge from their own inspection, and not from the idle tales they hear, that they have never known a more orderly collection of young men. the Professors tell me that they think that about one third of those attending them are very hard and close students; another third reasonably diligent and employing themselves to good account; the remaining third idle ramblers incapable of application. these proportions are as satisfactory as one could expect.Our family joins always in friendly recollections of you and to them mine are added with true respect.Th: Jefferson